EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement on Form S-4 of our report dated March 11, 2011 relating to the consolidated financial statements and consolidated financial statement schedule of Peninsula Gaming, LLC and subsidiaries appearing in the prospectus, which is part of this Registration Statement. We also consent to the reference to us under the heading "Experts" in such prospectus. /s/ DELOITTE & TOUCHE LLP Cedar Rapids, Iowa May 2011
